Citation Nr: 0205842	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-41 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1999 for the award of a 30 percent disability evaluation 
and earlier than February 28, 2001 for the award of a 50 
percent disability evaluation for service-connected 
depression.

2.  Entitlement to an effective date earlier than March 3, 
1999 for the award of a 50 percent disability evaluation for 
service-connected hirsutism.

3.  Entitlement to an effective date earlier than September 
28, 1999 for the award of special monthly compensation (SMC) 
pursuant to 38 U.S.C. § 1114(s).

4.  Entitlement to an increased disability rating for 
service-connected cervicitis and endometriosis with complete 
hysterectomy, currently evaluated as 50 percent disabling.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

In an August 1980 Department of Veterans Affairs (VA) rating 
decision, service connection was granted for chronic 
cervicitis; a noncompensable disability rating was assigned.  
This appeal arose a June 1996 rating action of the VA 
Regional Office (RO) in North Little Rock, Arkansas.  The 
June 1996 rating action confirmed and continued the 
noncompensable disability evaluation assigned to the service-
connected cervicitis and endometriosis.  An August 1996 
rating action increased the evaluation assigned to 30 
percent.  In October 1999, a rating action was issued which 
assigned a 50 percent evaluation for cervicitis, 
endometriosis with complete hysterectomy.    

In an August 1997 rating decision, service connection was 
granted for hirsutism on a secondary basis; a 10 percent 
disability rating was assigned, effective March 21, 1995.  
Service connection was also granted for major depression, 
secondary to hirsutism; a 10 percent rating was granted, also 
effective March 21, 1995.  The August 1997 decision also 
assigned SMC under 38 U.S.C. § 1114(k) [loss of use of a 
creative organ], effective from March 19, 1996.  

A January 2000 RO rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
depression to 30 percent, effective September 29, 1999.  The 
evaluation assigned to service-connected hirsutism was 
increased to 50 percent, effective March 3, 1999.  That 
decision also awarded SMC pursuant to 38 U.S.C. § 1114(s) 
from September 28, 1999 to January 31, 2000.  

A May 2001 rating action increased the disability evaluation 
assigned for depression to 50 percent, effective February 28, 
2001.  

The veteran testified before the undersigned at a personal 
hearing conducted at the  RO in October 2001.  The veteran 
had previously been represented by an attorney whose 
accreditation to represent claimants before VA had been 
revoked.  The veteran chose to proceed with her appeal 
without representation, to include her  unrepresented 
appearance at the hearing before the undersigned.

By way of clarification, the veteran has perfected appeals as 
to the following issues: earlier effective dates for 
increased ratings for service-connected depression and 
hirsutism; an earlier effective date for the award of SMC; 
and an increased disability rating for service-connected 
cervicitis and endometriosis.  The record, including the 
veteran's hearing testimony, does not indicate that she seeks 
increased ratings above the currently assigned 50 percent 
each for her service-connected major depression and 
hirsutism.  See the October 2001 hearing transcript, page 7. 


FINDINGS OF FACT

1.  The veteran's claim for an increased disability 
evaluation for service-connected depression was received on 
September 29, 1999.

2.  It was factually ascertainable as of January 29, 1999 
that a 30 percent disability evaluation for the service-
connected depression was warranted.  

3.  It was not factually ascertainable prior to February 28, 
2001 that a 50 percent disability evaluation for the service-
connected depression was warranted.

4.  The veteran's claim for an increased disability 
evaluation for service-connected hirsutism was received on 
September 29, 1999.

5.  It was not factually ascertainable that the veteran was 
entitled to an evaluation of 50 percent for service-connected 
hirsutism prior to March 3, 1999.

6.  The veteran's service-connected cervicitis and 
endometriosis with complete hysterectomy is manifested by the 
removal of the uterus and both ovaries.

7.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
cervicitis and endometriosis with complete hysterectomy so as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The effective date of the award of a 30 percent 
disability evaluation for service-connected depression is 
January 29, 1999.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400(o) (2001).

2.  The effective date of the award of a 50 percent 
disability evaluation for service-connected depression is 
February 28, 2001.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400(o) (2001).

3.  The effective date of the award of a 50 percent 
disability evaluation for the service-connected hirsutism is 
March 3, 1999.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400(o) (2001).

4.  The criteria for entitlement to SMC pursuant to 38 U.S.C. 
§ 1114(s) prior to September 28, 1999 have not been met.  
38 U.S.C.A. § 1114(s) (West Supp. 2001);  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

5.  The criteria for an evaluation in excess of 50 percent 
for the service-connected cervicitis and endometriosis with 
complete hysterectomy have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.116, Diagnostic Code 7617 (2001).

6.  The criteria for an increased disability rating for 
service-connected cervicitis and endometriosis with complete 
hysterectomy on an extra-schedular basis have not been met. 
38 C.F.R. 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As was described in the Introduction, a 30 percent disability 
rating was assigned for the veteran's service-connected major 
depression effective from September 29, 1999 and a 50 percent 
rating has been assigned from February 28, 2001.  A 50 
percent rating has been assigned for service-connected 
hirsutism effective from March 3, 1999.  SMC was granted 
under 38 U.S.C.A. § 1114(s) for the period from September 28, 
1999 to January 31, 2000.  The veteran seeks earlier 
effective dates.  She also seeks a disability rating in 
excess of the currently assigned 50 percent for her service-
connected cervicitis and endometriosis.

In the interest of clarity, the relevant VA regulations will 
be briefly reviewed.  The Board will analyze the veteran's 
claims and render a decision.


Relevant law and regulations

Effective dates

In general the effective date of an award of VA compensation 
benefits is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 
(2001).  According to 38 C.F.R. § 3.400(o)(2) (2001), the 
effective date of an increase in compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise the date of receipt 
of the claim.

The Board wishes to make it clear that it must consider all 
evidence of record in determining when it was factually 
ascertainable that an increase in the veteran's depression 
and/or hirsutism occurred, including evidence generated after 
the date of the claim.  See VAOPGCPREC 12-98 [when a veteran 
submits a claim alleging an increase in disability within one 
year prior to VA's receipt of the claim and medical evidence 
substantiates the increased disability, the effective date of 
an award of increased disability compensation must be 
determined based upon the facts of the particular case . . .  
the record as a whole, including testimonial evidence, must 
be analyzed for this purpose].

Claims for benefits

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2001).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2001).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2001).

The Court of Appeals for Veterans Claims has held, in 
Servello v. Derwinski, 3 Vet. App. 196 (1992), that the Board 
must look at all communications that can be interpreted as a 
claim for an increased rating, as well as all the evidence of 
record, and determine the earliest date as of which, within 
the year prior to the claim, the increase in disability was 
ascertainable.

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100 to 5107 (West Supp. 2001)].  The VCAA  
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the August 1996, March 2000 Statements of 
the Case (SOC) and the August 1997 and October 1999 
Supplemental Statements of the Case (SSOC) that were issued 
during the pendency of the veteran's appeal, the veteran and 
her representative at that time were provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOCs and the SSOCs 
also notified her of the pertinent law and regulations, as 
well as her due process rights.  A VA Form 119, Report of 
Contact, dated March 23, 2001, indicated that the veteran was 
verbally informed of the requirements of the VCAA.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

This case encompasses three issues involving the assignment 
of effective dates, as well as claims for increased 
evaluations for the service-connected cervicitis and 
endometriosis.  There is no indication that there is any 
relevant evidence which currently exists and which has not 
been obtained and the veteran has not pointed to any such 
potential evidence.  She has been given ample opportunity to 
present evidence and argument in support of her appeal, 
including presenting testimony at a hearing chaired by the 
undersigned in October 2001.  

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp.  1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Additional law and VA regulations will be set forth where 
appropriate below.

1.  Entitlement to an effective date earlier than September 
29, 1999 for the award of a 30 percent disability evaluation 
and earlier than February 28, 2001 for the award of a 50 
percent disability evaluation for service-connected 
depression.

The veteran seeks effective dates earlier than those 
currently assigned for 30 percent and 50 percent disability 
ratings for her service-connected depression.  

Factual background

In an August 1997 RO rating decision, service connection was 
granted for major depression.  A 10 percent disability rating 
was assigned effective from March 21, 1995.  In October 1997, 
the veteran filed a Notice of Disagreement (NOD) as to the 
assigned 10 percent disability rating, and a Statement of the 
Case was issued by the RO in December 1997.  The veteran was 
furnished with a VA Form 9, substantive appeal, and informed 
her that she had to file it with one year after August 14, 
1997 to perfect her appeal.  See 38 U.S.C.A. § 7105 (West 
1991).  She did not file the form or otherwise indicate that 
she wished to appeal within the statutory time period.  Id.; 
see also 38 C.F.R. §§ 20.202, 20.302 (2001).  

VA outpatient treatment records developed between October 
1997 and December 1998 included a notation from November 5, 
1998 which indicated that the veteran's condition was stable 
on Prozac and Trazodone.  She denied any significant symptoms 
of depression, although she reported some irritability and 
anger, which she was said she was handling well following an 
anger management program.  Her affect was bright and her mood 
was euthymic; she was also rational, coherent and well 
oriented.

The veteran was afforded a VA examination on January 29, 
1999.  She stated that things would get on her nerves and 
that her depression would come and go; however, she indicated 
that she was depressed three to four times per week.  At 
times, she would get very depressed.  The mental status 
examination noted that she had minimal eye contact, although 
she was fully cooperative.  She was quite dysphoric and 
sighed frequently throughout the interview.  Her speech was 
normal in rate and rhythm.  Her predominant mood was one of 
depression and her affect was appropriate to content.  Her 
thought processes were logical and tight, with no evidence of 
looseness of association and no confusion.  She was oriented 
in all spheres and her insight was somewhat limited.  The 
diagnosis was major depressive disorder, single episode, 
moderate.  She was assigned a Global Assessment of 
Functioning (GAF) Score of 51.

The veteran filed a claim for an increased evaluation for her 
service-connected depression on January 20, 1999.  Her claim 
was denied by a rating action issued in February 1999.  She 
and her representative at that time were notified of the 
denial on February 25, 1999.  No NOD was filed.

A VA outpatient treatment note from March 3, 1999 noted the 
veteran's complaints of increased depression with some 
increase in sleeping problems.  She was feeling more 
irritable and fatigued.  Her mood was described as dysphoric, 
with a sad affect.  There was no evidence of suicidal or 
homicidal ideation.  She was rational, coherent and well 
oriented.  Her Prozac dosage was increased and she was 
assigned a GAF Score of 61.  

On September 29, 1999, a statement was received from the 
veteran's representative which requested consideration of an 
increased disability evaluation for the service-connected 
depression.  

VA re-examined the veteran in November 1999.  She described 
herself as basically depressed.  She stated that she often 
slept eleven hours a night.  Her depression could be severe 
and she reported considerable anhedonia and decreased libido.  
There was some suicidal ideation.  The mental status 
examination found that she was fully cooperative, but that 
she did appear to be rather dysphoric and easily irritated.  
No anxiety was noted.  Her speech displayed normal rate and 
rhythm.  Her predominant moods were of depression and 
irritability and her affect was appropriate to content.  Her 
thought processes were logical and tight and there was no 
evidence of looseness of association or confusion.  The 
diagnosis was major depressive disorder, single episode, 
severe with psychotic features.  A GAF Score of 45 was 
assigned.

In a January 2000 rating decision, the RO increased the 
disability evaluation assigned for the veteran's service-
connected depression to 30 percent, effective September 29, 
1999, the date of the claim for an increased disability 
rating.  

On April 28, 2000, a mental status examination noted that the 
veteran was rational, coherent, goal-directed and logical.  
She was well oriented, her mood was neutral and her affect 
was appropriate.  The diagnosis was depression, stable on 40 
mg of Prozac.  She still had irritation and anger at work.  
She was assigned a GAF Score of 51.  She was again noted to 
be rational, coherent and well oriented on December 7, 2000.  
Her mood was neutral and her affect was appropriate.  A GAF 
Score of 51 was again assigned.  

On February 28, 2001, the veteran complained that she was 
angry and upset over what she saw as mistreatment by her 
employer.  She noted that she had been placed on 
administrative leave for saying something deemed 
inappropriate to her supervisor.  She indicated that by the 
end of a workday, she would be experiencing panic attacks and 
was becoming more and more depressed.  She was also caring 
for an invalid husband.  Her affect was noted to be tight, as 
well as tearful.  She was rational, coherent and oriented in 
three spheres.  Her Prozac dosage was increased.  She was 
assigned a GAF Score of 31.

Of record is a March 2001 report of a VA psychiatric clinical 
nurse specialist who was familiar with the veteran's case.  
[The Board notes that the letter was dated March 2000, but it 
described the February 2001 episode referred to in the 
paragraph immediately above.]  The VA nurse indicated, in 
essence, that the veteran had not been seen, except for 
medication management, since 1998.  In February 2001, she was 
seen on an urgent basis; when seen, "she was obviously upset 
and depressed."  She had experienced problems at work and had 
been relieved from duty.  She reported experiencing 
increasing depression and anxiety.  He medication had been 
increased.

Of record is a report of a May 2001 VA psychiatric 
examination.  The veteran reported problems with anger and 
depression.  Her predominant mood was one of considerable 
depression, according to the examining physician.  GAF was 
48.

A May 2001 rating action increased the disability evaluation 
assigned for the veteran's depression to 50 percent, 
effective February 28, 2001, the date the veteran 
reported increasing difficulty at work due to her mental 
condition.

During the October 2001 personal hearing, the veteran 
indicated that she was satisfied with the 50 percent 
disability evaluation currently assigned to her depression.  
However, she expressed her opinion that this evaluation 
should have been assigned earlier, noting that her condition 
warranted such an evaluation prior to the date currently 
assigned.

Relevant law and regulations

The veteran's service-connected major depression is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2001) [major 
depression].

The veteran's representative submitted a statement on 
September 29, 1999, which requested increased evaluations for 
her dermatological disorder (that is, hirsutism) and for her 
depression.  However, this statement did not express 
disagreement with the February 1999 decision, nor did it 
express a desire for appellate review.  Therefore, it cannot 
be construed to be a valid notice of disagreement with the 
February 1999 denial of an increased evaluation for the 
depression.  See 38 C.F.R. § 20.201 (2001); Gallegos v. 
Principi, No. 01-7037 (Fed. Cir. Mar. 15, 2002).  

The veteran filed her claim for an increased rating for 
depression on September 29, 1999.  Effective November 7, 
1996, before her claim was filed, VA's Rating Schedule, 
38 C.F.R. Part 4, was amended with regard to rating mental 
disorders, including major depression.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  
Because the veteran's claim was filed after the regulatory 
change occurred, only the current version of the schedular 
criteria is applicable to her claim. Cf. Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); VAOPGPREC 3-2000.

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities reads in pertinent part as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Analysis

Initially, it is noted that the veteran filed her claim for 
an increased evaluation for her depression on September 29, 
1999, at which time the assigned disability rating was 10 
percent.  The RO eventually assigned a disability rating of 
30 percent effective from the date of the filing of her 
claim, September 29, 1999 and a disability rating of 50 
percent, effective from February, 28,2001, when the veteran 
indicated increasing problems at work due to her mental 
condition.

The veteran has contended that the 30 percent disability 
evaluation assigned for her depression should have been made 
effective prior to September 29, 1999.  She has also alleged 
that the 50 percent evaluation assigned as of February 28, 
2001 should have been awarded earlier.  In essence, she 
contends that he service-connected major depression was worse 
than was recognized by VA.   
   
As discussed above, under the provisions of 38 C.F.R. 
§ 3.400(o), an increased disability rating may be assigned up 
to one year earlier than the date of the claim, if it is 
factually ascertainable that an increase in disability 
occurred on a date within that one year period.  The question 
which must be answered by the Board is, therefore, whether it 
was factually ascertainable than an increase in disability 
occurred within the one year period starting September 30, 
1998.  After a careful review of the evidence of record, and 
for reasons expressed immediately below, the Board finds that 
an effective date of the 30 percent disability may be 
assigned effective January 29, 1999, the date of a VA 
compensation and pension examination.  

The Board has identified no evidence of record which 
indicates that the veteran had psychiatric pathology greater 
than that which was consistent with the assignment of a 10 
percent rating from September 29, 1998 to January 29, 1999.  
The veteran has pointed to no such evidence.  The only 
pertinent evidence is a VA outpatient treatment note dated 
November 5, 1998.  This note indicated that the veteran's 
affect was bright, her mood was euthymic and she was 
rational, coherent and well oriented.  She denied any 
significant symptoms of depression.  This evidence suggests 
that she was experiencing mild symptoms that were well 
controlled with continuous medication and does not suggest 
that her depression was any more than 10 percent disabling at 
that time.    

However, the VA examination conducted on January 29, 1999 
indicated that the veteran's psychiatric symptomatology had 
worsened.  She was described as quite dysphoric, she sighed 
frequently during the interview and her mood was described as 
depressed.   She was assigned a GAF Score of 51, which as 
discussed above indicated the presence of moderate symptoms 
which were indicative of occupational and social impairment 
due to such symptoms as a depressed mood.   This 
symptomatology is more consistent with a 30 percent 
disability evaluation.  Thus, it was factually ascertainable 
as of January 29, 1999 that there had been an increase in 
disability and that the assignment of a 30 percent disability 
evaluation from that date is warranted.  

The Board further finds that a 50 percent evaluation earlier 
than the presently assigned date of February 28, 2001 is not 
warranted.  On that date, the veteran's anxiety and 
depression were noted to be worsening.  Her affect was tight 
and she was tearful.  Her Prozac dosage was increased to 
compensate for her increasing symptoms.  Significantly, her 
depression was assigned a GAF Score of 31, which was 
indicative of some of impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking or mood.  
Subsequent medical evidence, in particular the March 2001 
report of the VA psychiatric nurse specialist, served to 
confirm the impression of increased psychiatric problems.      

The Board has carefully reviewed the record in order to 
determine whether symptomatology which could lead to the 
assignment of a 50 percent rating was evident prior to 
February 28, 2001.  However, the symptomatology recorded in 
the medical records prior to that date does not suggest the 
presence of such symptoms as a flattened affect; disturbed 
speech patterns; panic attacks; difficulty in understanding 
complex commands; impaired abstract thinking; or impairment 
of memory prior to this date.  Neither do the GAF Scores: GAF 
Scores recorded in January 1999 (51), March 1999 (61), 
November 1999 (45) and December 2000 (51) are, according to 
DSM-IV and as explained above, consistent with a moderate 
degree of impairment.  The Board finds it significant that 
the GAF score of 31 recorded on February 28, 2001 is 
substantially lower than those recorded prior to that date 
and as such appears to buttress the other evidence of record, 
which does not disclose an increase in disability until the 
episode of February 28, 2001.  

The Board thus cannot identify, and the veteran has not 
pointed to, any medical or other evidence which demonstrates 
psychiatric symptomatology which approximated that which 
would allow for the assignment of a 50 percent disability 
rating until February 28, 2001.  It is not until the 
treatment record dated February 28, 2001 that such serious 
symptomatology is noted.  Therefore, it is found that the 
effective date of February 28, 2001 for the increase to 50 
percent for the service-connected depression is appropriate, 
since it represents the date that entitlement to this 
evaluation arose.  See 38 C.F.R. § 3.400(o) (2001).  

The procedural history of this case has been set out above, 
in both the Introduction and the factual background.  There 
is no indication of any document which may be considered a 
formal or informal claim for an increased rating prior to 
September 29, 1999, and the veteran has pointed to none.  

In that connection, as explained in the first paragraph of 
the factual background section above, the veteran expressed 
disagreement with the initially assigned disability rating of 
10 percent, but she did not perfect an appeal.  The veteran 
also filed a claim for an increased evaluation for her 
service-connected depression on January 20, 1999.  Her claim 
was denied by a rating action issued in February 1999.  She 
and her representative were notified of the denial on 
February 25, 1999.  No NOD was filed.  Through her 
representative, she filed a claim for an increased rating on 
September 29, 1999, which as discussed above forms the basis 
for the assignment of the current disability rating.

In conclusion, for the reasons and bases expressed above, the 
Board concludes that  the evidence supports the assignment of 
an effective date of January 29, 1999 for the award of a 30 
percent disability evaluation for the veteran's service-
connected depression.  The preponderance of the evidence is 
against the claim for an effective date earlier than February 
28, 2001 for the assignment of the 50 percent disability 
evaluation.

2.  Entitlement to an effective date earlier than March 3, 
1999 for the award of a 50 percent disability evaluation for 
service-connected hirsutism.

Factual background

In an August 1997 rating decision, service connection was 
granted for hirsutism and a 10 percent disability rating was 
assigned, effective March 21, 1995.

The veteran was treated on an outpatient basis between 
October 1997 and March 2001.  These records are silent for 
treatment concerning her hirsutism, save for a record from 
March 3, 1999.  This note indicated that her facial hair 
growth was worse and that she now had to shave her face, neck 
and chest on a daily basis.  

In September 1999, the veteran, through her representative, 
filed a claim for an increased disability rating for 
hirsutism.  The January 2000 RO rating decision increased the 
disability evaluation assigned for the veteran's service-
connected hirsutism to 50 percent, effective March 3, 1999, 
the date of the VA treatment record reference immediately 
above. 

During her October 2001 personal hearing before the 
undersigned, the veteran stated her belief that her condition 
warranted a 50 percent evaluation earlier than March 3, 1999.

Relevant law and regulations

The veteran's hirsutism has been rated as analogous to 
eczema.  See 38 C.F.R. § 4.20 (2001) [when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

According to 38 C.F.R. § 4.118, Diagnostic Code  7806 (2001) 
[eczema], a zero percent evaluation is warranted for slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation requires 
exudation, constant itching, extensive lesions or marked 
disfigurement; a 50 percent evaluation requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  

Analysis

The veteran has contended that an effective date earlier than 
March 3, 1999 should be awarded to her service-connected 
hirsutism.  She indicated that her condition was 50 percent 
disabling prior to this date.

The law and regulations pertaining to earlier effective dates 
have been set out above and will not repeated.  In essence, 
the RO, relying on 38 C.F.R. § 3.400(o), assigned an 
effective date of March 3, 1999, which was within the one 
year period prior to the veteran's September 29, 1999 claim 
for an increased disability rating.  The increased rating was 
based on the VA medical treatment report of that date.

After carefully reviewing the evidence of record, it is found 
that the record does not support a finding of entitlement to 
an effective date earlier than March 3, 1999 for the award of 
the 50 percent disability evaluation for the service-
connected hirsutism.  The veteran filed her claim for an 
increased evaluation on September 29, 1999.  The evidence of 
record, to include numerous treatment records developed 
between October 1997 and March 2001, showed only one 
reference to this condition, on March 3, 1999.  At that time, 
it was noted that the hair growth was worsening and required 
daily shaving of the face, neck and chest.  While this 
evidence suggests that the condition had progressed to the 
point of being "exceptionally repugnant," there is no other 
evidence to suggest that this degree of disability was 
factually ascertainable prior to this date.  

The Board wishes to make it clear that it has no reason to 
doubt the veteran's testimony to the effect that her service-
connected hirsutism was worse before her March 3, 1999 
appointment at the VA medical facility.  However, the law 
requires that the increased disability be "factually 
ascertainable", that is objectively of record.  Since the 
first evidence of record of the increase in disability was on 
March 3, 1999, that is the appropriate date of assignment of 
the 50 percent rating. 

The Board has reviewed the record and has not identified any 
claim, formal or informal, for an increased disability rating 
for hirsutism earlier than September 29, 1999, and the 
veteran has pointed to no such claim.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than March 3, 1999 for the assignment of a 50 percent 
disability evaluation for the service-connected hirsutism.

3.  Entitlement to an effective date earlier than September 
29, 1999 for the award of special monthly compensation (SMC) 
pursuant to 38 U.S.C. § 1114(s).

Relevant law and regulations

According to 38 U.S.C. § 1114(s), if a veteran has a service-
connected disability rated as total, and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or, (2) by reason of such 
veteran's service-connected disability or disabilities, is 
permanently housebound, then the monthly compensation shall 
be $2,422. 

Factual background

In an August 1997 RO rating decision, SMC under 38 U.S.C. 
§ 1114(k) [loss of use of a creative organ] was awarded.  
Notwithstanding this, in a letter dated September 14, 1999 
and marked received by the RO on September 29, 1999, the 
veteran, through her representative at the time, filed a 
claim of entitlement to SMC under 38 U.S.C. § 1114(k).  

The veteran was assigned a 100 percent disability evaluation 
for her service-connected chronic cervicitis and 
endometriosis with complete hysterectomy pursuant to 
38 C.F.R. § 4.30 from September 28 to October 31, 1999.  From 
November 1, 1999 to January 31, 2000 the veteran was assigned 
a schedular 100 percent evaluation pursuant to 38 C.F.R. 
§ 4.116, Diagnostic Code 7617 (2001) [which provides for a 
100 percent disability evaluation for three months following 
the removal of the uterus and both ovaries].  At the end of 
this three month period, i.e. starting February 1, 2000, she 
was assigned a 50 percent disability evaluation as provided 
by DC 7617.  During the time period that she was assigned a 
100 percent evaluation, from September 28, 1999 to January 
31, 2000, the veteran's other service-connected disorders 
consisted of her depression and her hirsutism, which were 
assigned 30 and 50 percent evaluations, respectively, for a 
combined disability evaluation of 70 percent.  See 38 C.F.R. 
§ 4.25 (2001).  

In the January 2000 RO rating decision, based upon these 
evaluations, the veteran was awarded SMC pursuant to 
38 U.S.C.A. § 1114(s) for the period from September 28, 1999 
through January 31, 2000.

Analysis

The veteran has contended that she should be awarded an 
effective date earlier than September 28, 1999 for the award 
of SMC pursuant to 38 U.S.C. § 1114(s).  She has advanced no 
specific reasons for this.  

After carefully reviewing the evidence of record, it is found 
that entitlement to such an earlier effective cannot be 
awarded.  According to 38 U.S.C. § 1114(s), in order to 
receive SMC, a veteran must have a service-connected 
disability rated as total and have additional service-
connected disability or disabilities independently ratable at 
60 percent or more.  In the instant case, the veteran was 
assigned a 100 percent evaluation for her service-connected 
cervicitis with endometriosis with total hysterectomy, 
pursuant to 38 C.F.R. § 4.30, from September 28 to October 
31, 1999, the one month period of convalescence following her 
total hysterectomy performed on September 28, 1999.  She was 
then assigned a 100 percent disability evaluation for the 
three month period following this surgery, pursuant to 
38 C.F.R. § 4.116, Diagnostic Code 7617.  Because during this 
period of time she had additional service-connected 
disabilities independently ratable at 60 percent or more 
(depression, assigned a 30 percent evaluation and hirsutism, 
assigned a 50 percent evaluation for a combined evaluation of 
70 percent), she was entitled to receive SMC pursuant to 
38 U.S.C. § 1114(s).  

However, prior to September 28, 1999 the veteran did not meet 
the basic legal requirements to be entitled to SMC; that is, 
she had no service-connected disability evaluated as totally 
disabling.  Therefore, since there was no totally disabling 
service-connected disorder prior to September 28, 1999, an 
effective date earlier than this cannot be assigned to the 
award of SMC.  In a case such as this where the law and not 
the evidence is dispositive, a claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


4.  Entitlement to an increased disability rating for 
service-connected cervicitis and endometriosis with complete 
hysterectomy, currently evaluated as 50 percent disabling.

The veteran is seeking a disability rating in excess of the 
currently assigned 50 percent for cervicitis and 
endometriosis.

The Board observes in passing that it appeared from an August 
1997 communication from the veteran that she was satisfied 
with the assigned disability rating and wished to withdraw 
her appeal as to this issue, but after a clarification 
request from the RO, she indicated in September 1998 that she 
did not desire to withdraw her appeal.

Factual background

The pertinent evidence included the report of a VA 
examination conducted in May 1995.  The veteran complained of 
bleeding with intercourse and of having a brown-colored, 
foul-smelling discharge before and after her cycle.  She 
denied any itching or burning.  The physical examination 
noted that her uterus was normal in size.  She had irregular 
menses due to anovulation.  A pathology report showed 
endometriosis and no evidence of malignancy; her PAP smear 
was also within normal limits.  A gynecological examination 
performed in February 1996 found that her pelvis was within 
normal limits except for a stenotic os secondary to pervious 
conization; she had irregular menses probably due to 
anovulation.  She was on oral contraceptives but she 
continued to have problems with irregular bleeding, clots and 
cramping.  She underwent a vaginal hysterectomy on March 19, 
1996.

In August 1997, the veteran complained of hot flashes and 
irritability, for which she was taking estrogen.  She noted 
she had undergone a hysterectomy the previous year, but 
commented that her ovaries were intact.  A vaginal cytologic 
examination was within normal limits.  In September 1997, she 
complained of sharp pains at the navel; she also had a 
feeling of pressure at the top of the vagina on walking.  She 
reported discomfort with intercourse secondary to dryness.  
There was some tenderness over the right adnexa.  An October 
28, 1997 pelvic ultrasound noted that the ovaries were not 
visualized; however, there were no masses and no free fluid.  
In September 1999, she was hospitalized at a private facility 
after complaining of persistent pelvic pain in both groin 
areas.  This pain had been present for the past one and one-
half years but had become severe over the previous six 
months.  She had a history of polycystic ovaries and had had 
fibroids and adhesions before.  She underwent a laparotomy 
with ligation of epigastric hemorrhagic vessels and a 
bilateral salpingo-oophorectomy.  The records following this 
surgery show no further complaints concerning her cervicitis 
and endometriosis.

Relevant law and regulations

According to 38 C.F.R. § 4.116, Diagnostic Code 7612 (2001), 
a 30 percent evaluation is warranted for diseases or injuries 
of the cervix manifested by symptoms not controlled by 
continuous medications.  This is the maximum amount of 
compensation allowed pursuant to this diagnostic code.  

A 100 percent evaluation is warranted for a three month 
period following the removal of the uterus and both ovaries; 
thereafter, a 50 percent evaluation is assigned.  38 C.F.R. 
§ 4.116, Diagnostic Code7617 (2001).  The 50 percent 
evaluation is the maximum amount of compensation allowable 
under this diagnostic code.

A 100 percent evaluation is warranted for three months 
following the removal of the uterus, including the corpus.  
Thereafter, a 30 percent disability evaluation is assigned.  
38 C.F.R. § 4.116, Diagnostic Code 7618 (1999).  The 30 
percent evaluation is the maximum amount of compensation 
allowable under this diagnostic code.

According to 38 C.F.R. § 4.116, Diagnostic Code 7629 (2001), 
a 30 percent evaluation is warranted for endometriosis with 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  A 50 percent evaluation requires lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment and bowel or bladder symptoms.

Analysis

Schedular consideration

The veteran is currently receiving a 50 percent disability 
rating for her service-connected cervicitis and endometriosis 
under 38 C.F.R. § 4.116 Diagnostic Codes 7612 [disease or 
injury of cervix] and 7617 [removal of uterus and both 
ovaries].  The 50 percent disability rating is the highest 
allowable under either diagnostic code (after the initial 
three month period after removal of the uterus and ovaries). 

By way of explanation, the veteran underwent a vaginal 
hysterectomy on March 19, 1996; following this, her condition 
was rated under DC 7618.  She was awarded a 100 percent 
evaluation for the three month period following this 
operation and was reduced to 30 percent thereafter.  This is 
the maximum amount of compensation available under this code 
for the removal of the uterus.

On September 28, 1999, the veteran underwent a laparoscopic 
procedure which included a bilateral salpingo-oophorectomy.  
She was awarded a 100 percent disability evaluation for the 
three month period following this surgery and 50 percent 
thereafter under Diagnostic Code 7617.  The currently 
assigned 50 percent disability evaluation is the maximum 
amount of compensation allowed under the schedule for the 
removal of the uterus and both ovaries.  

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2001).  One 
exception to this general rule, however, is the anti- 
pyramiding provision of 38 C.F.R. § 4.14 (2001), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In this case, the veteran is receiving the maximum schedular 
rating based on removal of the uterus and ovaries.  It does 
not appear from the medical records that endometriosis 
currently exists, or indeed could exist under these 
circumstances.  Thus, to assign a separate disability rating 
for endometriosis would constitute prohibited pyramiding.    

Extraschedular evaluation

The RO declined referral of the veteran's claims seeking 
increased ratings for the service-connected cervicitis and 
endometriosis on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) when it last adjudicated the case in 
October 1999.  In Floyd v. Brown, 9 Vet. App. 88 (1996), it 
was held that the Board does not have jurisdiction to assign 
an extraschedular evaluation under 38 U.S.C.A. § 3.321(b)(1) 
in the first instance.  However, in Bagwell v. Brown, 9 Vet. 
App. 337 (1996), it was clarified that the regulation did not 
preclude the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  See also  VAOPGCPREC 6-96.  

For reasons stated immediately below, after having reviewed 
the record in this case, the Board does not believe that 
referral for consideration of an extraschedular rating for 
the cervicitis and endometriosis, status post hysterectomy, 
is indicated.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 
"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

As detailed above, the medical evidence does not reflect that 
the veteran's service-connected cervicitis and endometriosis, 
status post hysterectomy, is "exceptional or unusual" from 
a clinical standpoint.  It is not shown by the evidence that 
the veteran has required repeated hospitalizations for this 
condition, other than those periods of time that she 
underwent surgical treatment (she has been awarded 100 
percent temporary total disability evaluations for those 
periods).  With respect to employment, it has not been shown 
by the evidence of record that the veteran suffered an 
employment handicap solely due to this condition; in fact, 
the record indicates that she is currently employed by the 
Post Office.  

Although the veteran's cervicitis and endometriosis obviously 
constitute a significant physical disability, this is 
contemplated in the assigned disability rating of 50 percent.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board concludes that in the absence of any evidence which 
actually shows that this disability is exceptional or unusual 
such that the regular schedular criteria is inadequate to 
rate it, referral under section 3.321(b)(1) for 
extraschedular consideration for this disability is not in 
order.


ORDER

An effective date of January 29, 1999 for the award of a 30 
percent disability evaluation for the service-connected 
depression is granted.

An effective date earlier than February 28, 2001 for the 
award of a 50 percent disability evaluation for the service-
connected depression is denied.

An effective date earlier than March 3, 1999 for the award of 
a 50 percent disability evaluation for the service-connected 
hirsutism is denied.

An effective date earlier than September 28, 1999 for the 
award of SMC pursuant to 38 U.S.C.A. § 1114(s) is denied.



CONTINUED ON NEXT PAGE


An evaluation in excess of 50 percent for the service-
connected cervicitis and endometriosis with complete 
hysterectomy is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

